301 F.2d 314
David NAMET, Defendant, Appellant,v.UNITED STATES of America, Appellee.
No. 5924.
United States Court of Appeals First Circuit.
April 23, 1962.

Appeal from the United States District Court for the District of Massachusetts.
John H. FitzGerald, Chelsea, Mass., for appellant.
Paul J. Redmond, Asst. U. S. Attorney, with whom W. Arthur Garrity, Jr., U. S. Atty., was on brief, for appellee.
Before WOODBURY, Chief Judge, ALDRICH, Circuit Judge, and FORD, District Judge.
PER CURIAM.


1
An examination of the record discloses no error warranting vacation of the judgment below.


2
Judgment will be entered affirming the judgment of the District Court.